DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 11,337,775 B2) in view of Lavigne et al. (US 2016/0100870 A1) and Ou (US 2019/0091850 A1).
Wang teaches a system for fixing an implant into bone (column 3 lines 50-57), the system comprising a thread-boring tool 30 for forming a female screw thread in the bone, and an implant portion having a thread which matches and screws into the thread formed in the bone (figure 3 bottom right corner; column 9 lines 14-17 and 23-27). The implants are construed to be types of “rods”.
Wang does not teach a plurality of rods and thread-boring tools. However, MPEP 2144.04.VI.B states “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang to use a plurality of rods and tools in order to increase the rate at which implants can be applied or to apply multiple implants simultaneously if needed.
Wang does not teach each of the rods comprising a rod body, a thread and a handle, the body comprising a distal end and an oppositely located proximal end, the thread terminally and concentrically positioned on the body, the thread being adjacently positioned to the distal end.
Lavigne et al. teaches a device for placing implants into bone (paragraph 40), the device comprising an elongated body having at one end a handle 41 and at the opposing end an implant 1 held by stabilization element 2 (figures 4A-B; paragraph 62). The handle is construed to have a cantilevered grip as portions of the grip extend in a direction perpendicular to the body. The implant can be attached to the device such that the threads of the implant are terminally and concentrically positioned on the rod body.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wang to include the rod as claimed since both references are directed to placing threaded implants into bone, and therefore to use a device which facilitates screwing the implant into the threaded portion of bone, to minimize risk of contamination (e.g. from the user’s hands into the bone), and to allow the implant to be properly aligned.
Regarding the thread comprising a minimum length of ¼ inch, the prior art recognizes that bone implants can have terminally located threads for engaging corresponding threads made in the bone. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the length of the thread to be at least ¼ inch since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and relative property of the bone (e.g. hard, soft, brittle, etc.) and the particular application for the implant and desired structural integrity (e.g. firmly engaging the implant in the bone would require driving the implant deeper into the bone).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Wang does not teach the handle comprising a surface with a slip-resistant cover and a slip resistant coating on the exterior surface of said cover. The limitation “slip-resistant” is hereon interpreted to mean any surface material, structure, etc. used to facilitate grip.
Ou teaches a tool grip (abstract) comprising a cover 12 placed on an end of a drive rod 2 (figure 1; paragraph 13), where a coating 20 is placed over the exterior surface 21 of the cover 12 to facilitate grip and comfort during use (figure 2; paragraphs 13-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the handle portion of Wang to include the cover and coating as claimed in order to similarly facilitate grip and comfort during use, see also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant’s arguments with respect to Irwin NPL have been considered, however it is noted that amendment to claim 15 necessitated the new ground of rejection in this Office Action. The amendments necessitated new grounds of rejection since claim 15 now recites a minimum length of ¼ inch for the thread on the plurality of rods, and each of the threaded sockets comprising a matching tread to the rod body of each of the plurality of rods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792